Opinion by
Quinan, J.
§ 1109. Opinion of ivitness not competent to prove damage. In an attachment suit, a witness for defendant ■was permitted to testify, over objections made by plaintiff, that, in the opinion of witness, the defendant had been damaged $1,000 by reason of the suing out of the attachment. Held, that this was error for which the judgment must be reversed. The opinion of a witness as to the amount of damage sustained is not admissible. The general rule which pervades all our law is, that the witness is to testify only to facts; his opinion is not to be given, for it is the opinion of the jury on the testimony which forms the verdict and decides the case. [Clardy v. Callicoate, 24 Tex. 172; 2 N. Y. 514; 2 Allen, 428; 2 Sedgwick on Dam. 632.]
Eeversed and remanded